DETAILED ACTION
This is in response to the applicant’s communication filed on 20 May 2019 wherein:
Claims 1-15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a method and therefore, falls into a statutory category.  Similar independent claims 6 and 11 recite an apparatus and a computer-readable recording medium, respectively, and therefore, also fall into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of calculating an indicator and determining “whether or not each tree mammal is inhabitable” are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting the “computer,” (claim 1), “memory” and “processor” (claim 6) and “computer-readable recording medium” (claim 11), nothing in the claim 

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a “computer,” (claim 1), “memory” and “processor” (claim 6) and “computer-readable recording medium” (claim 11).  The computer and components are recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the “calculating” limitation may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the calculating and determining steps amount to no more than mere instructions to apply the exception using a generic  identifying performing repetitive calculations as work, as recognized by Flook).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-5, 7-10, and 12-15 merely add further details of the abstract steps/elements recited in claims 1, 6, and 11 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-5, 7-10, and 12-15 are also non-statutory subject matter.

Dependent claims 2-5, 7-10, and 12-15 further limits the abstract idea by providing additional limitations regarding the calculating and determining steps advertising marketplace, a supply marketplace, and a service marketplace, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 6, and 11 state, “determining . . . whether or not each tree mammal is inhabitable” which is confusing.  As written, this limitation indicates the determination is directed to whether the tree mammal, itself, may be inhabited (for example, whether lice or other insects could inhabit the tree mammal).  When read in light of the Specification, however, the determination seems to be directed to whether the predetermined area is suitable for being inhabited by the tree mammal.  For purposes of examination, Examiner will interpret the claims to mean that the determination is whether the predetermined area is suitable for being inhabited by the tree mammal.   

Claims 2, 6, and 12 recite the limitation "calculates the second indicator.”  There is insufficient antecedent basis for this limitation in the claim.

The remaining claims are rejected as dependent on claim 1, 6, or 11.


Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 6, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Larson, Michael Andrew, Landscape-level habitat suitability models for twelve wildlife species in southern Missouri, Vol. 233, US Department of Agriculture, Forest Service, North Central Research Station, 2003 (hereinafter “Larson”).

Referring to claim 1:
Larson discloses a habitat determination method comprising: 

calculating, by a computer, a first indicator, which is a number of trees per predetermined area with respect to a tree which allows tree mammals to inhabit {Larson pages 3, 6, 7, 33, and 40  See Table 2 on page 6; The roosting component was a geometric mean of three variables . The quality of roost trees increases with age (SI1; table 10 , fig. 2) . . . The foraging component of the model consists of trees of an appropriate age [page 40]}; and 

determining, by the computer, according to the calculated first indicator and a characteristic of each tree mammal, whether or not each tree mammal is inhabitable {Larson pages 3, 6, 7, 33, 40, and 41 where Fig. 25 shows the determination of the suitability of the habitat and where the characteristic is the type of tree mammal}.

Referring to claim 3:
Larson discloses wherein the calculating calculates tree age of a tree on the basis of any one or a plurality of a vegetation map, a logging record, and a forest fire record of a target region, and calculates the first indicator of a tree whose tree age falls within a predetermined range {Larson page 5 shows the use of a vegetation map; see also Larson pages 3, 6, 7, 33, 40, and 41},

Referring to claims 6 and 11:
Claims 6 and 11 are rejected on the same basis as claim 1.

Referring to claims 8 and 13:
Claims 8 and 13 are rejected on the same basis as claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Smith, Jane Kapler, ed. 2000. Wildland fire in ecosystems: effects of fire on fauna. Gen. Tech. Rep. RMRS-GTR-42-vol. 1. Ogden, UT: U.S. Department of Agriculture, Forest Service, Rocky Mountain Research Station (hereinafter “Smith).

Referring to claim 4:
Larson discloses a system for evaluating wildlife habitat quality. Larson does not disclose wherein the determining determines that each tree mammal is not inhabitable when a predetermined number of years have passed since occurrence of a forest fire which is specified by the forest fire record.

However, Smith teaches a similar system for wherein the determining determines that each tree mammal is not inhabitable when a predetermined number of years have passed since occurrence of a forest fire which is specified by the forest fire record {Smith pages 25-29 where it is discussed that recent fires may increase the population or even be required for certain animals to inhabit an area, the time period varying by species}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Larson to incorporate the time since a fire when determining whether the environment is inhabitable by a certain species as taught by Smith because this would provide a manner for understanding animal population responses to the environment (Smith page 25), thus aiding the user by better predicating animal suitability for an area.

Referring to claims 9 and 14:
Claims 9 and 14 are rejected on the same basis as claim 4.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Official Notice.

Referring to claim 5:
Larson discloses a system for evaluating wildlife habitat quality. Larson does not disclose wherein, in determining whether or not a first animal and a second animal having a competitive relationship are inhabitable, the determining determines that the first animal inhabits and the second animal does not inhabit, when there is a certain amount or more of plants serving as feed of the first animal.

However, Examiner takes Official Notice that the fact that when two species having a competitive relationship in the same area, but one animal has a threshold amount of plants available as food, the 

Therefore, it would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the teachings of Larson by considering a competitive relationship when determining habitat suitability as taught by Official Notice because this provides a manner for an improved prediction of animal suitability. 

Referring to claims 10 and 15:
Claims 10 and 15 are rejected on the same basis as claim 5.

EXAMINER NOTE: 
No cited references disclose claims 2, 7, and 12: wherein the calculating calculates the first indicator on the basis of information indicating the number of trees having holes with sizes usable as nest holes by a miniature tree mammal among the tree mammals, and calculates the second indicator on the basis of information indicating a percentage of trees having holes with sizes usable as nest holes by a tree mammal greater than the miniature tree mammal among the tree mammals; and the determining determines whether or not each tree mammal is inhabitable, on the basis of a neck diameter of each tree mammal as the characteristic of each tree mammal, the first indicator, and the second indicator.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 20070204800 O’Neil: A system for quantifying or assigning values to habitats and/or species occurring within a geographic site (abstract).

US 20100250199 Breedlove: A function-based habitat design and construction method includes as a first step an "as is" assessment of a terrain; as a second step assessing potential optimization for human enjoyment of nature experience and/or habitat restoration in terms of four requirements (feeding, breeding, resting, nesting) for selected habitat guilds representing in simplified form a sustainable animal population; as a third step preparing instructions for implementation upgrading of the terrain in terms of the four requirements (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689